SUMMARY ORDER
UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that the judgment of the District Court be and it hereby is AFFIRMED.
Frank Perrelli appeals the district court’s (Thompson, J.) dismissal, pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii), of his suit against Zales Jewelry Co. (“Zales”). Mr. Perrelli claims violation of his rights under the Americans with Disabilities Act, 42 U.S.C. § 12101 et seq. Mr. Perrelli main*37tains that Zales had a duty to provide him with a free appraisal, which it refused to perform. We have examined the record and find that Mr. Perrelli does not allege any fact indicating that Zales’ actions were motivated by Mr. Perrelli’s asserted disability or otherwise implicating the Americans with Disabilities Act. Accordingly, Mr. Perrelli fails to state a claim on which relief may be granted. While it is possible that Mr. Perrelli may have been wronged, he does not allege a wrong that has a remedy under federal law. We have considered all of Mr. Perelli’s claims and find them meritless. We therefore AFFIRM the judgment of the district court.